Name: Council Regulation (EC) No 1845/97 of 22 September 1997 amending Regulation (EC) No 391/97 laying down, for 1997, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: Europe;  maritime and inland waterway transport;  fisheries
 Date Published: nan

 26. 9 . 97 EN Official Journal of the European Communities L 264/5 COUNCIL REGULATION (EC) No 1845/97 of 22 September 1997 amending Regulation (EC) No 391/97 laying down, for 1997 , certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway alia, to adjust the corresponding Norwegian catch quota to 3 100 tonnes; Whereas it is necessary to amend Regulation (EC) No 391 /97 accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 391 /97 (2) allocates, for 1997, certain catch quotas to Norway in Community waters; Whereas, in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (3), consultations were held in order to adjust the total allowable catch (TAC) for plaice in ICES division IV; Whereas these consultations led to an agreement to set the TAC for plaice at 80 000 tonnes for 1997 and, inter HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 391 /97, the entry dealing with the Norwegian catch quota for plaice shall be replaced by that appearing in the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1997. For the Council The President F. BODEN (') OJ L 389, 31 . 12 . 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ L 66, 6 . 3 . 1997, p. 49 . 1 OJ L 226, 29 . 8 . 1980 , p . 48 . L 264/6 I EN I Official Journal of the European Communities 26 . 9 . 97 ANNEX Norwegian catch quota for 1997 (in metric tonnes, fresh round weight) Species Area within which fishing is authorized Quantity 'Plaice ICES IV 3 100 '